Citation Nr: 0709748	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether it is proper to offset dependency and indemnity 
compensation (DIC) benefits against the amount of a 
settlement under the Federal Torts Claims Act (FTCA) or, if 
offset is proper, whether such offset should be waived.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran, who died in July 1997, had active service from 
February 1943 to January 1946.  The appellant is the 
veteran's unremarried surviving spouse.  This appeal comes 
before the Board of Veterans' Appeals (Board) from a May 2003 
administration decision witch effectuated a September 2001 
proposal to offset dependency and indemnity compensation 
(DIC) benefits awarded to the appellant against the amount of 
a settlement awarded under the Federal Tort Claims Act 
(FTCA).  The appellant disagreed with the determination that 
the DIC benefits should be offset against the FTCA 
settlement, and perfected timely substantive appeal in April 
2003 after the RO issued a statement of the case (SOC) in 
March 2003.  

The appeal has been advanced on the docket on the basis of 
severe financial hardship.  38 C.F.R. § 20.900 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

38 U.S.C.A. § 1151(b) provides in pertinent part that, where 
"an individual" is awarded a judgment against the United 
States or enters a settlement or compromise under the FTCA by 
reason of death treated under that section as if service 
connected, no benefits shall be paid "to such individual" on 
account of that death until the total amount of the judgment, 
settlement, or compromise has been offset.  

The legal status in which a claimant recovers tort damages 
must be considered in determining the sum to be offset under 
38 U.S.C.A. § 1151(b).  VAOPGCPREC 79-90.  In this case, the 
evidence of record includes a VA General Counsel cover sheet 
dated in April 1998 which reflects that the total amount of 
the settlement of the FTCA claim submitted by the veteran and 
the appellant during the veteran's lifetime was $200,000.  
However, that cover letter does not describe the capacity in 
which the appellant was to receive the settlement.  Attached 
to that cover memorandum is a form which identifies the 
appellant as the executrix and widow of the veteran.  The 
request for payment of record does not include the complete 
record of the FTCA settlement, including the terms of the 
settlement, and does not describe the appellant's legal 
capacity.  

The evidence as to the capacity in which the appellant 
received the settlement award appears incomplete.  The 
appellant must be afforded the opportunity to show whether 
she received the settlement in a capacity other than as an 
individual, and to show whether any part of the settlement 
was received on behalf of the veteran's estate, or on behalf 
of another party other than the appellant herself, or was 
used to satisfy debts of the veteran, such as for burial 
expenses.  

Since the appellant's capacity when she received the FTCA 
settlement is not clearly identified, it is therefore also 
unclear as to whether the attorney fees were paid out of 
settlement proceeds that legally inured to the estate or were 
paid by the appellant as an 'individual.'  If the appellant 
represented the estate alone, and not herself, then it would 
appear that attorney fees would not be offset.  See Neal v. 
Derwinski, 2 Vet. App. 296 (1992).   This is a matter which 
would be of some concern to the appellant, given the amount 
of attorney fees in this case.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a copy of the 
litigation file maintained by the VA 
Regional Counsel or General Counsel in 
the matter of the appellant's FTCA claim, 
for association with the claims file, to 
include any documents establishing the 
nature of appellant's status in the FTCA 
suit and any documents relevant to the 
nature of awarded damages and the 
allocation/distribution of the settlement 
proceeds.  If the appellant's legal 
capacity is not stated in the documents, 
the RO should ask the VA Regional or 
General Counsel to clarify whether the 
appellant received any amount in a 
capacity other than as an individual, or 
which portion compensated the appellant 
as a personal representative of the 
veteran's estate.  See Neal v. Derwinski, 
2 Vet. App. 296, 298-299 (1992); 
VAOPGCPREC 79-90.  The discussion should 
address whether any or all of the damages 
awarded in the FTCA action in this case 
would be considered as awarded under a 
state survival statute not subject to 
recovery by offset under 38 U.S.C.A. 
§ 1151 or whether all damages should be 
considered as awarded pursuant to a 
wrongful death statute, thereby subject 
to offset under the statute.  The RO 
should request a discussion as to whether 
the attorney fees were paid out of the 
proceeds from that portion of the award 
to the appellant as an 'individual, or 
from the proceeds of the settlement that 
went to the estate.  VAOPGCPREC 7-94. 

2.  After completion of the above and any 
additional development deemed necessary, 
the claim on appeal should be 
readjudicated.  If the claim is not 
granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



